DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 4 in the amendments filed 6/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 6/1/2022, with respect to the objections to claims 4, 7 and 9 as set forth in paragraphs 2-4 of the action mailed 3/1/2022, have been fully considered and are persuasive.  The objections to claims 4, 7 and 9 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 6/1/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) as set forth in paragraphs 6-7 of the action mailed 3/1/2022, have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2005/0256230 A1).

Regarding claim 1-2, 5-6, 8, Yamaguchi teaches an adhesive film (para 0039) comprising a cationic polymerizable adhesive composition (and a resultant anisotropically electroconductive adhesive composition) comprising a cationic polymerizable monomer (A) selected from an epoxy monomer (epoxy-based adhesive compound), a vinyl ether monomer, or a mixture thereof, and a cationic polymerization catalyst (B) (cationic initiators) (abstract, para 0027), which said catalyst is activated via irradiation with ultraviolet (UV) rays (current claim 8) and is present in amount of 0.05 to 10.0 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of high adhesive strength and room temperature storage stability (para 0021-0022).
Yamaguchi also teaches that the cationic polymerizable adhesive composition comprises:
modifiers such as, inter alia, a thermoplastic resin such as, inter alia, a phenoxy resin (film former, current claim 6) in an amount of 10 to 900 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of film form-ability and flowability (para 0033-0035);
a mixture of alicyclic epoxy resin(s) (cyclo-aliphatic epoxy resins) having an epoxy equivalent of 90 to 500 towards a balance of toughness, adhesiveness and viscosity, and glycidyl group-containing epoxy resin(s) (aromatic epoxy resins) having an epoxy equivalent of 170 to 5,500 towards a balance toughness, adhesive strength and viscosity (para 0014-0020).  
Yamaguchi also teaches that the ratio of the alicyclic epoxy resin(s)/glycidyl group-containing epoxy resin(s) 5:95 to 98:2 % by weight towards a balance of high adhesive strength and pot life activation (para 0020). 
The Examiner notes that the parts by weight for the disclosed cationic polymerizable monomer, the thermoplastic resin and the cationic catalyst, and the weight % ratio disclosed for aromatic and cyclo-aliphatic epoxy resins provides an overlap with the presently claimed ranges for items a)-d) of the presently claimed invention.  Also, as noted above, the range of epoxy equivalents for each of the aromatic and cyclo-aliphatic epoxy resins of Yamaguchi provides an overlap with the epoxy equivalents presently recited.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of the disclosed cationic polymerizable monomers (A), cationic polymerization catalyst (B) and the thermoplastic resin to that presently claimed based on the balance of high adhesive strength, room temperature storage stability, film form-ability, flowability, toughness, viscosity, and pot life activation, and to further provide the alicyclic epoxy resin(s) and glycidyl group-containing epoxy resin(s) with the presently claimed percentages of epoxy equivalents (and the resultant presently claimed share of epoxy equivalents) towards the adhesives of Yamaguchi demonstrating a balance of toughness, adhesiveness, and viscosity required of the prior art’s intended application as in the present invention.

The Examiner also notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, one skilled in the art would conclude that the adhesive film(s) of Yamaguchi would demonstrate the presently claimed “open time” characteristics and “time until handling strength” as recited in current claims 1-2.

The recitation in the claims that the adhesive film is adapted to be wound and stamped is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use.  Given that Yamaguchi discloses an adhesive film as presently claimed, it is clear that the adhesive film of Yamaguchi would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Regarding claim 3, given that current claim 1 provides that the recited epoxy-enhanced polyether compounds are optional, and thus not required for the presently claimed invention (recited as present at 0 wt%), the prior art need not disclose the limitations of current claim 3 in order to teach or render obvious limitations of the current claim.

Regarding claim 7, Yamaguchi teaches that the cationic polymerization catalyst of, inter alia, triarylsulfonium salts (para 0021).

Regarding claims 9-10, the Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  
Thus, one skilled in the art would conclude that the adhesive film(s) of Yamaguchi would be adapted for the structural bonding of the recited compounds, and would further demonstrate the presently recited adhesive strength range (6-20 MPA).  See also MPEP 2111.04 for the presently recited “adapted” language.

Regarding claim 11, as noted above in the rejection of current claim 8, Yamaguchi teaches the presently claimed cationic initiators, and thus it is reasonable to conclude that the catalysts of Yamaguchi would demonstrate that same activation profile presently recited.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 5-7 of the remarks filed 6/1/2022, with respect to the rejection of claims 1-11 over Yamaguchi et al. under 35 U.S.C. 103 as set forth in paragraph 10 of the action mailed 3/1/2022, have been fully considered but they are not persuasive.  NOTE:  Contrary to Item III in the noted remarks, the previous action did not posture a rejection of the claims under the 35 U.S.C. 102 statute.  The Applicant’s arguments against the rejection of the claims under the 35 U.S.C. 103 statute is addressed below.

The Examiner respectfully submits that the Applicant’s arguments in regards to the presently claimed invention distinguishing over the prior art are not persuasive given that the quantitative analysis of the “share of epoxy equivalent” for the alicyclic epoxy resin disclosed in Yamaguchi is inconsistent with the presently disclosed method for determining that the presently claimed/disclosed “share of the epoxy equivalent” for the presently recited cyclo-aliphatic epoxy resins in the epoxy equivalent of all epoxy resins is between 0 and 3 wt%.
Turning now to item d) of the Test Methods presently disclosed (beginning on page 15 of the specification as originally filed), it is noted that the epoxy equivalent (EPtot) of the formulation is calculated by the noted formula, where “ai” is the respective weight share of the individual epoxy resins in the formulation as a whole; that is, including all the components of the formulation including those components that do not comprise epoxy functionality such as the presently claimed film former (polyester polyurethane, DESMOMELT 530) and polyol (polyethylene glycol, PEG 400) (see Materials used Table on page 10 and Table 1: Formulations B1 to B7 on pages 19-17).  
For example, Table 1 demonstrates that the cyclo-aliphatic epoxy resin (UVACURE 1534) demonstrated the presently claimed epoxy share equivalent of 0 and 3 wt% (Acyc in said Table 1) when the non-epoxy-containing film former and polyol components we present at 11 wt% and 7.0 wt%, respectively.  It is noted that the disclosure of Yamaguchi was not afforded the same analysis as presently disclosed given that the cationic polymerizable adhesive composition in the prior art, while containing the alicyclic and glycidyl group-containing epoxy resins in relative weight ratios including the 5:95 ratio as acknowledged by the Applicant, also contains the cationic polymerization catalyst in amounts up to 10 parts by weight per 100 parts by weight of the cationic polymerizable monomer (i.e. the epoxy resins) and the thermoplastic elastomer or resin in amounts up to 900 parts by weight per 100 parts by weight of the cationic polymerizable monomer.  
Indeed, if only the relative proportions of the epoxy-containing compounds in said Table 1 were employed to calculate the “share of the epoxy equivalent” for the presently recited cyclo-aliphatic epoxy resins in the epoxy equivalent of all epoxy resins as the Applicant employed in analyzing the Yamaguchi reference, the Acyc value for Formulation B2 would be above 3% since the contributing weight percentages of the above-noted film former and polyol would be excluded from said calculation.  Similarly, if the other components disclosed in Yamaguchi (e.g. the thermoplastic elastomer or resin) were included in the Applicant’s analysis, the “share of the epoxy equivalent” for Yamaguchi’s alicyclic epoxy resin would have been below 6%.
	In addition, and in response to the Applicant’s citation of the inventive example in paragraphs 0040-0041 of Yamaguchi, the Examiner respectfully reminds the Applicant that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).
Further, and in addition to the Examiner response to the Applicant’s analysis noted above, it is submitted that paragraphs 0016, 0018 and 0020 of Yamaguchi discussed in the Applicant’s remarks do teach that the alicyclic epoxy resin has, inter alia, an epoxy equivalent of 90, and that the glycidyl group-containing epoxy resin has, inter alia, an epoxy equivalent of 170.  Analyzing the “share of the epoxy equivalent” for the alicyclic epoxy resin as was accomplished by the Applicant (see page 7 of said remarks), the “share of the epoxy equivalent” for said alicyclic epoxy resin of Yamaguchi provides:
5 parts × 90 equivalents = 450 p*ee for the alicyclic epoxy resin, and
95 parts × 170 equivalents = 16150 p*ee for the glycidyl group-containing epoxy resin,
which provides the alicyclic epoxy resin with a “share of the epoxy equivalent” of 2.7%.  Lastly, as set forth above in the prior art section of the current action, Yamaguchi clearly instructs one skilled in the art as to the motivation for selecting the alicyclic and glycidyl group-containing epoxy resins in amounts that would provide the presently claimed “share of the epoxy equivalent.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/11/2022